Filing Date: 5/21/2020
Claimed Priority Date: 08/30/2019 (Provisional 62/894,006)
Applicants: Liu et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 11/30/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 11/30/2021, responding to the Office action mailed on 09/22/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-16 and 21-24.
 
Response to Amendment

Applicant’s amendments to the Drawings have overcome the objections to Drawings previously set forth in the Non-Final Office action mailed on 09/22/2021. Accordingly, the previous objections to Drawings are hereby withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 previously set forth in the same Office action. 

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.








Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2018/0166553) in view of Kye et al. (US2017/0069726).

Regarding Claim 1, Lee (see, e.g., Fig. 9) shows most aspects of the instant invention, including a device (e.g., FinFET device 200) comprising:
- a fin extending from a semiconductor substrate (e.g., substrate 202) (see, e.g., Par. [0030]: patterned fins)
- a gate stack (e.g., gate stack 208) over the fin
- a first spacer (e.g., seal spacer 214) on a sidewall of the gate stack
- a source/drain region (e.g., source/drain regions 218) in the fin adjacent the first spacer (see, e.g., Par. [0017]: device 200 includes fin-like active regions for forming FinFETs and S/D regions are 218 formed in the fins)
- an inter-layer dielectric layer (ILD) (e.g., ILD layer 252) extending over the gate stack, the first spacer, and the source/drain region, the ILD comprising a first portion (e.g., portion of 252 proximate to contact 232) and a second portion (e.g., portion of 252 above gate stack 208), wherein the second portion of the ILD is closer to the gate stack than the first portion of the ILD
- a contact plug (e.g., contact 232) extending through the ILD and contacting the source/drain region
- an air gap (e.g., air gap 250) between the first spacer and the contact plug, wherein the first portion of the ILD extends across the air gap and contacts the contact plug, wherein the first portion of the ILD seals the air gap.
However, Lee is silent about a second spacer on a sidewall of the contact plug, wherein the second spacer extends farther from the semiconductor substrate than the first spacer, as well as the remaining associated limitations. Kye (see, e.g., Figs. 2E, 5A 22A/22/308 of silicon oxide or silicon nitride (similar to the instant application; see, Specification, Par. [0057]), along the sidewalls of via opening 21, so as to prevent the upper sidewalls of the opening from bending, bowing, or being distorted before the steps of metal contact filling.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a spacer layer in the opening for the contact plug of the structure of Lee, as taught by Kye, to preserve the integrity of the upper sidewalls of said opening, and prevent them from bending, bowing, or being distorted prior to the contact plug formation.  
 Therefore, Lee in view of Kye teaches a second spacer on a sidewall of the contact plug, wherein the second spacer extends farther from the semiconductor substrate than the first spacer, an air gap between the first spacer and the second spacer, wherein the first portion of the ILD extends across the air gap and physically contacts the second spacer.
Regarding Claim 2, Lee (see, e.g., Fig. 9 and Par. [0027]) discloses that the dielectric material of the ILD layer 252 is deposited to enclose the opening of the trench 250 without a significant amount being deposited therein. Therefore, Lee shows that the ILD (e.g., 252) has a first thickness, and wherein the first portion of the ILD (e.g., portion of 252 proximate to contact 232) has a second thickness that is between 10% and 105% of the first thickness (e.g.
Regarding Claim 7, Lee (see, e.g., Fig. 9) shows that the contact plug (e.g., 232) extends closer to the semiconductor substrate (e.g., 202) than the air gap (e.g., 250).
Regarding Claim 8, Kye (see, e.g., Par. [0055]) teaches that the second spacer (e.g., 22A/22/308) comprises silicon nitride.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2018/0166553) in view of Kye et al. (US2017/0069726), and in further view of Lee et al. (US2019/0043959, hereinafter Lee-959).

Regarding Claim 9, while Lee discloses that device 200 is further implemented with a multi-layer interconnect structure that connects to the gate stack 208 and the S/D contacts 232 (see, e.g., Par. [0029]), Lee in view of Kye does not explicitly teach having a capping layer on the ILD. Lee-959 (see, e.g., Fig. 2 and Par. [0055]), on the other hand and in the same field of endeavor, teaches having a capping layer (e.g., etch stop layer 162) formed between a first level of contact structures (e.g., S/D contacts 140 and gate contact 150) and further interconnect structures (e.g., vias 172,176 and wiring layer 182). Therefore, one of skill in the art would have known that etch-stop layers are used in the process of forming interconnect structures to a first level of S/D and gate contact structures.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a capping layer on the ILD layer in the structure of Lee in view of Kye, because capping layers are known in the semiconductor art for their use as etch-stop layers to control the etching process of overlaying interconnect structures, as suggested by Lee-959, and implementing a known layer for its .

Allowable Subject Matter
Claims 11-16 and 21-24 are allowable.
Claims 3-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 11/30/2021 with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion




















Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Remainder of page intentionally left blank






























Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814